Nims, J., concurring: I join the majority for the reason that, in-my judgment, the result in this case must be logically consistent with that in Northeastern Pa. Nat. B. & T. Co. v. United States, 387 U.S. 213 (1967). For notwithstanding the Supreme Court’s caveat that "nothing we hold in this opinion has reference to that quite different problem [i.e., the application of the specific portion requirement to corpus],” Justice Stewart in his dissenting opinion convincingly observes that "the way in which the Court defines 'specific portion’ * * * will inevitably affect the meaning of 'specific portion’ with regard to the power of appointment.” Thus, while we are not perhaps technically bound to follow Northeastern, logical and practical consistency requires that we do so. I would therefore hold that the "wife’s share” of the trust qualifies for the marital deduction solely on this basis. Sterrett, Cohen, and Clapp, JJ, agree with this concurring opinion.